     Case 1:19-cv-02673-VEC-BCM Document 127-1 Filed 07/09/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 TERRON BELLE, WILLIAM RIOS,
 RICHMOND APPIAH, EDISON QUITO,
 BONACIO CRESPI, JAMEEL LANG, and LUIS
 RIOS,

 on Behalf of Themselves and a Class of Others
 Similarly Situated,

                                    Plaintiffs,                  19 CV 2673 (VEC)

                   -against-

 THE CITY OF NEW YORK,
 NEW YORK CITY POLICE OFFICERS BRIAN
 DESTAFANO, DANIEL MARDJONOVIC,
 STEVEN BARRY AND “JOHN DOE” 1-50,

 in their individual and official capacities,


                                     Defendants.
 ------------------------------------------------------------x

         PLAINTIFFS’ AMENDED NOTICE OF DEPOSITION OF DEFENDANTS
                      PURSUANT TO FED. R. CIV. P. 30(b)(6)

        PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Plaintiffs Terron Belle, William Rios, Richmond Appiah, Edison Quito, Bonacio

Crespi, Jameel Lang, and Luis Rios (collectively, “Plaintiffs”), by their undersigned counsel, will

take the deposition of the City of New York and individual New York City Police Officers Brian

DeStefano, Daniel Mardjonovic, Steven Barry and “John Doe” 1-50 (collectively, the “City”) by

their designated representative(s), upon oral examination to be recorded by stenographic means

before a notary public or other officer duly authorized to administer oaths, in the above-

captioned matter.
    Case 1:19-cv-02673-VEC-BCM Document 127-1 Filed 07/09/21 Page 2 of 5




       The deposition shall take place on July 9th, 2021, commencing at a time and via a means

(e.g. virtually or in person) to be mutually agreed upon by the parties.


       PLEASE TAKE FURTHER NOTICE that the topics for examination are itemized

below. Pursuant to Rule 30(b)(6), Defendant must designate an individual knowledgeable with

respect to the topic(s) for examination, who can provide complete and binding answers on

Defendant’s behalf.


       The parties have agreed that other topics itemized in Plaintiffs’ Notice of Deposition,

served on November 2, 2020 – and issues reserved for Monell and class-wide discovery – will be

addressed by other designees subject to deposition at other date(s) and time(s). Plaintiffs reserve

the right to amend this Notice.


                                         DEFINITIONS

       The provisions set forth in SDNY Local Rule 26.3 are incorporated herein by reference.

       1.      The term “NYPD” refers to the New York City Police Department and its

employees and as used herein, it also includes any employees of the City of New York, whether

or not those employees were employed directly by the New York City Police Department.

       2.      The term “NYPD Internal and External Databases” refers to data systems the

NYPD uses to maintain, obtain, or review civil and criminal records, data, and information, and

includes but is not limited to the Domain Awareness System (“DAS”), the Z FINEST system, the

Real Time Crime Center (“RTCC”), the Enterprise Case Management System (“ECMS”),

TransUnion TLOxp, and the Criminal Group Database.
    Case 1:19-cv-02673-VEC-BCM Document 127-1 Filed 07/09/21 Page 3 of 5




       3.      The term “stop” refers to any Level 1, Level 2 or Level 3 Terry Stop as those

terms are described in the NYPD patrol guides, rules and regulations and relevant Fourth

Amendment case law.

       4.      The term “frisk” refers to the Level 3 encounter described in the NYPD patrol

guides, rules and regulations and relevant Fourth Amendment case law.

       5.      The term “search” refers to a law enforcement search of an individual’s person or

property occurring during or after a stop or frisk, as that term is described in the NYPD patrol

guides, rules and regulations and relevant Fourth Amendment case law.

       6.      The term “police officers” refers to all employees of the NYPD.

       7.      The term “Records Search” refers to the process by which police officers search

NYPD Internal and External Databases for records, data, and information related to the person

detained, including but not limited to warrants, investigation cards (hereinafter “I-cards”), orders

of protection, arrest records, suspected gang affiliations, and suspected matches to open cases.

       8.      The term “warrant check” refers to the process by which police officers determine

whether someone has any outstanding warrants.

       9.      The term “maintenance” refers to the upkeep and storage of databases, including

but not limited to the relevant vendors who service or host the databases.

       10.     Unless otherwise specified, the relevant time period for the topics is from January

1, 2009 to present. For the purposes of the July 1, 2021 partial 30(b)(6) deposition, the relevant

time period is from 2017 to present.



                                       DEPOSITION TOPICS
    Case 1:19-cv-02673-VEC-BCM Document 127-1 Filed 07/09/21 Page 4 of 5




(6) The maintenance and use of NYPD Internal and External Databases including, but not

limited to the (i) Domain Awareness System, (ii) the Z Finest system and (iii) the Criminal

Group Database.

(8) Any other databases or data compilations (aside from the NYPD Internal and External

Databases) used by police officers for Record Searches or warrant checks.

(9) The retention and preservation of any information, data or records by the City or the NYPD

reflecting the occurrence of Records Searches and warrant checks.

(10) Any analysis, review, audits or reports of Record Searches and warrant checks conducted by

the City or the NYPD.


Dated:         New York, NY
               June 25, 2021

                                             ________/s/______________
                                             STROOCK & STROOCK & LAVAN LLP
                                             James L. Bernard, Esq.
                                             Kevin Curnin, Esq.
                                             David J. Kahne, Esq.
                                             180 Maiden Lane
                                             New York, NY 10038
                                             (212) 806-5684
                                             jbernard@stroock.com
                                             kcurnin@stroock.com
                                             dkahne@stroock.com

                                             _________/s/_____________
                                             LEGAL AID SOCIETY
                                             Molly Griffard, Esq.
                                             180 Maiden Lane
                                             New York, NY 10038
                                             (212) 806-5684
                                             mgriffard@legal-aid.org

                                             ________/s/______________
                                             Cyrus Joubin, Esq.
                                             43 West 43rd Street, Suite 119
                                             New York, NY 10036
      Case 1:19-cv-02673-VEC-BCM Document 127-1 Filed 07/09/21 Page 5 of 5




                                             (703) 851-2467
                                             joubinlaw@gmail.com

                                             _________/s/_____________
                                             HANDLEY FARAH & ANDERSON PLLC
                                             Matthew Handley, Esq.
                                             777 6th Street NW
                                             Eleventh Floor
                                             Washington, DC 20001
                                             202-559-2411
                                             mhandley@hfajustice.com

                                             ___________/s/___________
                                             HANDLEY FARAH & ANDERSON PLLC
                                             Rebecca P. Chang, Esq.
                                             George Farah, Esq.
                                             81 Prospect Street
                                             Brooklyn, NY 11201
                                             212-477-8090
                                             rchang@hfajustice.com
                                             gfarah@hfajustice.com



                                             Attorneys for Plaintiffs and the Putative Classes



TO:     Stephanie Michelle Vilella Alonso, Esq. (by Email and U.S. Mail)
        Amanda Rolon, Esq.
        New York City Law Department
        100 Church Street
        New York, NY 10007
        Attorney for Defendants
